Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a Section 371 of International Application No. PCT/CN2018/115166, filed November 13, 2018, which was published in the Chinese language on July 4, 2019, under International Publication No. WO 2019/128498 Al, which claims priority under 35 U.S.C. §119(b) to Chinese Application No. 201711475578.2, filed December 29, 2017.  The effective filing date is December 29, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 & 08/25/2021 has been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group (I), in the reply filed on 02/10/2022 is acknowledged.  The traversal is on the ground(s) that Group (II) is intended to be drawn to the product of claim 1, 2, or 3, but not drawn to a method of preparing.  This is found persuasive because the amendment to claims 4, 11, and 12 of Group II limit the composition of claim 1, 2, or 3. As such, the claims 4, 11, and 12 belong to Group (I). Moreover, Applicant argues that the composition and weight ratio of comparison example 7 in present application, which are almost In response, the Examiner finds Applicant’s argument not persuasive. While Table 1 of the instant Application shows different ratios of GB/GK, the asserted therapeutic effect the claimed ratio appears to the same as the comparative example 7, which is close to claim 7 of the CN documents. For example, the comparative examples 1-2 with ratios that fall within the scope of the claimed ratios shows about 2.90 neurologic score whereas comparative example 7 shows the same, i.e. a neurologic score of 2.90. Therefore, the Examiner contends that the asserted unexpected results do not appear to be unexpected. As such, the special technical feature linking the groups lack inventive step. 
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.



Claim Status
Claims 1-12 are pending. Claims 8-10 are withdrawn. Claims 1-7 and 11-12 are under examination. 
Claim Objections
Claims 1-3 are objected to because of the following informalities:  GA, GB and GK render the claim ambiguous. GA, GB, and GK should be spelled out. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim requires 55-60% of GB, and 2.2-3.6 % of GK, and the weight ratio of the GB to the GK is 18-22: 1. However, the ratio of 18-22:1 is outside the scope 55-60% of GB, and 2.2-3.6 % of GK. For example, a ratio of 55% GB to 2.2% GK gives 25 and a ratio of 55% GB to 3.6 GK gives 16.7. 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN1424031) in view of Omar (2013.
Dai teaches an injection comprising ginkgolides comprising ginkgolide A 30-40%, ginkgolide B 50%-65%, bilobalide K (ginkgolide K) 0.5-5%, see claims 1 and also contains meglumine and sodium chloride in a weight ratio (2-8): (2-8): (4-12), see claim 12 in a 1 ml, 10 ml and a concentration of 25 mg, see page 5, under “the pharmacodynamic study of bilobalide”. Moreover, Dai teaches pharmaceutical excipients such as propylene glycol can be included in the ginkgolide injection, see page 6. 
Dai et al. does not specifically teach the claimed ratio and the claimed percentage of GA. GB, and GK, but do overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 
One would have found it obvious to use ginkgolide A 30-40%, ginkgolide B 50%-65%, bilobalide K (ginkgolide K) 0.5-5% taught by Dai et al. for the purpose of Dai. The prior art percentage renders obvious the claimed ratio as the claimed ratio falls within the prior art percentage of GA, GK, and GB. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-7 and 11-12 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/771,824 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
  Both sets of claims refer to a gingko diterpene lactone composition, comprising, by weight wherein the compositions of the agents GA, GB and GK overlap in range and can be employed for treating cardiovascular and cerebrovascular disorders in the instant claims and stroke in the copending claims. Both applications recite using the same compositions and/or derivatives thereof.  In view of the foregoing, the copending application claims and the current application claims are obvious variations. The obvious percentage taught by the copending application would result in the claimed ratio. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628